VAN NORTWICK, Judge.
Florida Farm Bureau Mutual Insurance Company appeals a final judgment ruling that the provisions of section 627.727(6), Florida Statutes (Supp.1992), are procedural and apply to the instant cause of action filed by Joyce C. Zarahn, as mother and next friend of Shawnda Zarahn, a minor, appel-lees, even though it arose prior to the effective date of the 1992 amendment to the statute. For the reasons and authority thoroughly discussed in State Farm Mutual Automobile Insurance Co. v. Hassen, 650 So.2d 128 (Fla. 2d DCA 1995), rev. granted, 662 So.2d 932 (Fla.1995), we agree with our colleagues on the Second District that the 1992 amendment to section 627.727(6) “substantially alters the landscape of uninsured motorist law,” id. at 139, and, therefore “is a substantive law that cannot be applied to a pending uninsured motorist claim based on an insurance contract predating the statute without diminishing the value of that contract.” Id. Accordingly, we reverse. As the court in Hassen, we certify the following two-part question as involving issues of great public importance:
IS SECTION 627.727(6), FLORIDA STATUTES (SUPP.1992), CONSTITUTIONAL? IF SO, IS IT A SUBSTANTIVE STATUTE, AS OPPOSED TO A REMEDIAL STATUTE, SUCH THAT ITS TERMS CANNOT BE APPLIED CONSTITUTIONALLY TO A PENDING CLAIM BROUGHT UNDER THE UNINSURED MOTORIST PROVISIONS OF AN AUTOMOBILE INSURANCE POLICY ISSUED PRIOR TO ITS EFFECTIVE DATE?
JOANOS and WOLF, JJ., concur.